DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 9-13, filed 1/18/2022, with respect to amended claims 1 and 13 and new claim 15 have been fully considered and are persuasive.  The 35 U.S.C. 112 and 35 U.S.C. 102 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1, 3-4, 6-11 and 13-15 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed cell structures for a fuel cell, and fuel cell system comprising the same, are novel over the closest prior art – Takahashi (JP 2007-213965 A; foreign copy and machine translation on record).
Regarding Claims 1 and 13, Takahashi discloses the claimed cell structure for a fuel cell, and a fuel cell system comprising the same, except for the limitations: wherein the heat exchange part comprises one of a first heat exchange part or a second heat exchange part, the first heat exchange part comprises: a first rib including a portion of the separator bent to project in the stacking direction, a first surface on which the first sealing member is disposed, and a second surface opposite to the first surface, the first rib extending along the first sealing member in a direction orthogonal to the stacking direction; a first portion of one of the power generation cell assemblies disposed adjacent to the first rib in the stacking direction, the first portion including a third surface facing the second surface of the first rib: and -2- 4853-6784-2310.1Atty. Dkt. No. 040302-1202 a first flow channel defined by the second surface and the third surface, and through which the supplied gases flow, and the second heat exchange part comprises: a second rib including a portion of 60,66,70) of Takahashi’s cell structure are formed by provision of seal members 56,62 comprising seal portions 58a-b, 64a-b, 68a-b that abut against flat portions of the electrolyte membrane 22 or adjacent seal members covering flat portions of separators 94,96 [pars. 0027-32,0047-49; Figs. 2-3,5].  There is no motivation for an ordinary skilled artisan to modify the flat electrolyte membrane or flat separator portions of Takahashi’s cell structure to form a flow channel for heat exchange as Takahashi achieves this by provision of seal members.
Regarding Claim 15, Takahashi discloses the claimed cell structure for a fuel cell except for the limitation:  wherein the heat exchange part is formed by supplying the gases into a space defined between the edge of the corresponding power generation cell assembly and a first rib that is formed by bending the edge of the separator into a convex shape or into a space defined between a second rib formed by bending the edge of the corresponding power generation cell assembly into a convex shape and the edge of the separator, and any of the first rib and the second rib is disposed adjacent to the sealing member.  In particular, the heat exchange part (spaces 60,66,70) of Takahashi’s cell structure are formed by provision of seal members 56,62 comprising seal portions 58a-b, 64a-b, 68a-b that abut against flat portions of the electrolyte membrane 22 or adjacent seal members covering flat portions of separators 94,96 [pars. 0027-32,0047-49; Figs. 2-3,5].  There is no motivation for an ordinary skilled artisan to modify the flat electrolyte membrane or flat separator portions of Takahashi’s cell structure to form a flow channel for heat exchange as Takahashi achieves this by provision of seal members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724


/Haroon S. Sheikh/Primary Examiner, Art Unit 1724